DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-17 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 14-17 and 19-26 is because the cited prior art does not teach a sensor system or method for operating a sensor system that includes being operable in two sleep modes, which differ from each other by respective parts of the circuit system that are switchable to a currentless state, wherein in at least one of the sleep modes, an analog part of the circuit system is switched to a currentless state, wherein the configuration data for configuring the sensor system are stored in a volatile memory of the another digital part of the circuit system, wherein the at least one configuration data memory of the another digital part is not switchable and is always provided with energy, wherein when the sensor system is in the sleep mode and the analog part and the digital part are switched off, a user sends a wake-up signal and a signal for starting the active mode with an external processing unit to the sensor system, and wherein the sensor system receives the signals via at least one interface and switches the analog part and the digital part on so that they are supplied with energy in a first time period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864